Per Curiam.
Defendant pled guilty to a charge of breaking and entering with intent to commit larceny. MCLA § 750.110 (Stat Ann 1970 Cum Supp § 28.305). He appeals, contending that a sentence of from 2 to 10 years is cruel and unusual punishment for an 18-year-old and that it was error to consider his military record in determining the sentence.
The sentence was within the statutory maximum and will not be disturbed on appeal. People v. Connor (1957), 348 Mich 456; People v. Brashaw (1967), 9 Mich App 128; People v. O’Den (1968), 15 Mich App 10; People v. Walker (1968), 15 Mich App 25.
It is proper to consider additional factors, such as a military record, in determining sentence. People v. Williams (1923), 225 Mich 133; People v. Losinger (1951), 331 Mich 490; People v. Guillett (1955), 342 Mich 1; People v. Camak (1967), 5 Mich App 655; People v. Charles Williams (1969), 19 Mich App 544.
Affirmed.